Citation Nr: 0003537	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  96-08 930A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) for an above-the-
knee amputation of the right leg.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1953 to 
August 1957.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1995 rating decision from the 
Houston, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).  The veteran's file has subsequently been 
transferred to the VARO in Buffalo, New York.  

In October 1997 the Board remanded this case for further 
development, specifically to obtain outstanding VA records 
and to obtain a medical opinion.  The case has since been 
returned to the Board for further appellate review.  


FINDING OF FACT

The claim of entitlement to compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 for an above-the-knee 
amputation of the right leg is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.  


CONCLUSION OF LAW

The claim of entitlement to compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 for an above-the-knee 
amputation of the right leg is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The pertinent evidence of record shows that the veteran was 
admitted to Southmore Medical Center in December 1993 with 
high blood pressure and pain in his right leg.  After 
conservative treatment, he was discharged with diagnoses of a 
peripheral vascular disorder, hypertension, and peripheral 
vascular disease.  Medications were prescribed but the actual 
medications were not named.  

In January 1994 the veteran was admitted to the VA Medical 
Center (VAMC) in Houston with a five to six year history of 
bilateral lower extremity calf claudication.  He reported 
discontinuing cigarette smoking in December 1993 and that his 
claudication had subsequently improved.  It was noted that 
the veteran had been placed on Coumadin in December 1993.  
Medications on admission were specifically listed as 
including Coumadin.  

During admission, the veteran underwent a vascular work-up 
without difficulty.  He also underwent an arteriogram and an 
abdominal aortogram.  Progress notes indicate that the pre-
admission medications were discontinued during admission, as 
there is no documentation of their use while he was 
hospitalized.  The discharge diagnosis was peripheral 
vascular disease.  The discharge report noted that the 
veteran was "to resume his pre-admission medications as 
directed."  He was to follow-up in the General Surgery 
Silver Spring Clinic in three months.

In May 1994 the veteran was admitted to Southmore Medical 
Center with complaints of diminished pulses and a cold foot 
in the right lower extremity.  It was noted that he had been 
on Coumadin in the past.  Dr. A.R. reported last seeing the 
veteran in December 1993, and that he had been discharged on 
Coumadin.  It was noted that he was currently supposed to be 
on Coumadin and blood pressure medication, but that he had 
not been taking any medications prior to admission.  

It was recorded that extensive work-up had been done in 
January of the current year at the VA hospital.  According to 
the veteran, at that time he was found to have obstructive 
vascular disease affecting the carotid arteries and lower 
extremities.  He was advised to have balloon angioplasty 
versus surgery.  Apparently he refused to undergo this type 
of surgery at that time.  He also had a history of 
hypertension which had been treated recently.  

On admission, a peripheral angiogram revealed severe 
peripheral vascular disease with 100 percent obstruction of 
the right anterior iliac.  He was transferred to Bayshore 
Medical Center where an above-the-knee amputation of the 
right leg was eventually performed.  

In February 1995 the veteran submitted his claim for 
compensation pursuant to 38 U.S.C.A. § 1151, contending that 
VA failed to prescribe or give him any medication for his 
circulation problems, even though they were treating him for 
the condition.  He further contended that VA's failure to 
provide such medication resulted in his subsequent amputation 
of the right leg.  

In a statement received in April 1995 the veteran reported 
that he had gone to the VA hospital to be treated and to get 
angiograms.  He stated that he had no money and a civilian 
doctor stopped treating him.  He stated that the VA doctors 
stopped all his medications so that they could give him an 
angiogram.  He noted that he had been smoking heavily for a 
long time and the doctor (V) who gave him the angiogram told 
him that he was in bad shape.  

The veteran stated that the doctor in charge of him advised 
that they should initially operate on him at that time; 
however, they had to give him a chemically induced stress 
test.  The veteran noted that he knew he was too weak and 
asked that they wait a while, while he built himself up by 
not smoking.  Accordingly the attendant doctor let him go 
home till the end of May.  He stated that he was not given 
any blood thinners to keep his prescription going.  

In March 1996, the veteran stated that he had explained to 
the "Doctor" that he had no income and that he had "come 
to the VA because he could not afford a private doctor, nor 
could I afford to purchase my medicine."  He contended that 
the doctor verbally led him to believe that his smoking was 
the cause of his problems, and that he quit smoking thinking 
that the problem would take care of itself.  

In October 1996 a local hearing was conducted.  The veteran 
testified to being prescribed a 30-day supply of some 
medicine by a private doctor in December 1993.  Transcript, 
pp. 2-3.  He contended that, upon his discharge from the VAMC 
in February 1994, he did not have any more medicine left and 
that the staff at the VA were aware of this.  Tr., p. 3.  
When asked if he went back to VA to see about obtaining 
medication, the veteran answered that he did not.  He 
indicated that they had just told him that he could go home.  
Tr., p. 3.  

According to the veteran, when he initially went to VA, he 
told them which medications he had been taking.  Tr., p. 5.  
When asked if VA was aware of his prescription, medication, 
and treatment needs, the veteran responded, "They knew I 
didn't have, no thing, they knew that I needed, or I presumed 
they knew that I needed them, yes."  Tr., p. 5.  

On discharge, the veteran testified that he was not given any 
prescriptions or medications.  Tr., p. 6.  He concluded that 
the leg amputation could have been avoided if the VA 
attending physician had prescribed him the ongoing 
medications.  Tr., pp. 7-8.  

On file is a brief statement from the veteran dated stamped 
as received in January 1998.  In this statement the veteran 
advises that VA had been informed that his wife had an 
ongoing case involving the Americans with Disabilities Act in 
the Justice Department.  According to the veteran, VA was 
aware of the fact that he had to file for bankruptcy.  He 
wrote that from February to May he had no medication and no 
money or doctor.  He stated he was involved in life saving 
surgery on May 6, 1994.  He stated that he would not have had 
to undergo such surgery if he had been on his medications.

In January 1999 a VA examination was performed.  The VA 
examiner noted the veteran's medical history, noting in 
particular his admission to the VAMC in January 1994, and the 
subsequent events leading to his amputation.  The VA examiner 
specifically noted that the veteran's Coumadin had been 
discontinued prior to a vascular work-up and that he was 
discharged with instructions to resume his pre-admission 
medication.  The VA examiner noted that the medical records 
and claims folder did not show that a prescription of 
medications were provided at the time of the veteran's 
discharge.  He again noted the report from the May 1994 
admission reporting that the veteran had not been taking his 
Coumadin as he was supposed to.  

After examining the veteran, the VA examiner concluded that 
the veteran developed additional disability to his leg 
following VA treatment in January and February 1994.  The 
examiner concluded that failure of the veteran to continue 
his use of Coumadin, either because he decided not to, or, as 
he claimed, because the VAMC failed to provide him with the 
medication, contributed to the hypercoagulability of the 
veteran's blood which caused clotting in his already diseased 
arteries and veins.  

The examiner further opined that the additional disability to 
the veteran's leg might have been prevented by the continued 
use of Coumadin following his VA treatment.  The VA examiner 
concluded that if the VAMC was supposed to have provided the 
veteran with the prescription at the time of the February 
1994 discharge but failed to, then his additional disability 
was causally related to the VA treatment in January and 
February 1994.  


Criteria

Initially, the Board notes that during the pendency of this 
appeal pertinent laws and regulations related to claims filed 
pursuant to 38 U.S.C.A. § 1151 were revised.

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury, or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational 
rehabilitation...awarded under any of the laws administered 
by the Secretary, or as the result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of such veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected."  38 U.S.C.A. § 1151 (West 
1991).

In 1991, the United States Court of Appeals for Veterans 
Claims (Court) invalidated 38 C.F.R. § 3.358(c)(3), a portion 
of the regulation utilized in deciding claims under 
38 U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. App. 584 
(1991), aff'd, Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 
1993), aff'd, Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 
(1994).  

The United States Supreme Court (Supreme Court) in affirming 
the Court's decision held that the statutory language of 
38 U.S.C.A. § 1151 simply required a causal connection 
between VA hospitalization and additional disability, and 
that there need be no identification of "fault" on the part 
of VA.  Brown, supra.

The provisions of 38 C.F.R. § 3.358(c)(3) (1994), formerly 
required that in order for compensation to be payable under 
§ 1151, there must be a showing that the additional 
disability was the result of carelessness, negligence, lack 
of proper skill, error in judgment, or similar instances of 
indicated fault on the part of VA.

In March 1995, VA published amended regulations to conform to 
the Supreme Court decision.  The revised provisions of 
38 C.F.R. § 3.358 state that where it is determined that 
there is additional disability resulting from a disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization or medical treatment, 
compensation will be payable for such additional disability.  
38 C.F.R. § 3.358.

In particular, the amended regulation, 38 C.F.R. § 3.358(c) 
(3), now provides:

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.  

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault, requiring that additional disability be 
the result of carelessness, negligence, lack of proper skill, 
error in judgment or similar fault on the part of VA in 
furnishing care, or an event not reasonably foreseeable.  See 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999).  

However, in a precedent opinion, the VA Office of General 
Counsel held that all claims for benefits under 38 U.S.C.A. 
§ 1151, filed before October 1, 1997, must be adjudicated 
under the code provisions as they existed prior to that date.  
See VAOPGCPREC 40-97.

The Court has held that, for a service connection claim to be 
well-grounded, there must be medical evidence of current 
disability, lay or medical evidence of incurrence or 
aggravation of a disease or injury in service, and medical 
evidence of a nexus (i.e., a link or a connection) between 
the injury or disease in service and the current disability.  
See Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Similarly, a claim for 38 U.S.C.A. § 1151 benefits must be 
supported by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.  

Although claims for 38 U.S.C.A. § 1151 benefits are not based 
upon actual service connection, there are similarities in 
their adjudication, including the requirement for a well-
grounded claim.  See Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1993) (holding that a veteran must submit evidence 
sufficient to well ground a claim for benefits under 
38 U.S.C.A. § 1151); Contreras v. Brown, 5 Vet. App. 492, 495 
(1993).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well-grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well-grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993); see Contreras, 
supra.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
appellant.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).


Analysis

A review of the record indicates that the development 
requested by the Board in its October 1997 remand has been 
completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  



Specifically, the RO obtained additional VA  treatment 
records pertaining to the veteran and by December 1997 
letter, the RO afforded him the opportunity to identify 
additional treatment records which were pertinent to his 
claim.

The RO scheduled (and the veteran attended) a VA examination 
in January 1999.  While the remand indicates that a medical 
opinion, not an examination, was ordered, the report of the 
examination is thorough and responsive to all the Board's 
October 1997 remand questions, and the examination report 
indicates that the claims folder was reviewed by the examiner 
in conjunction with his examination of the veteran.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997).  Thus, the Board 
finds that the development completed in this case is in full 
compliance with the Board's remand instructions, and that no 
prejudice resulted from the obtaining a VA examination in 
addition to a medical opinion.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993); Stegall, supra.

The Board initially notes that, in this case, the provisions 
of 38 U.S.C.A. § 1151, in effect prior to October 1, 1997, 
are more favorable to the claim, inasmuch as negligence need 
not be established in order for the appellant to prevail.  
However, inasmuch as the original claim brought under the 
provisions of 38 U.S.C.A. § 1151 was filed more than two 
years before October 1997 (April 1995), the provisions of 
38 U.S.C.A. § 1151 in effect from October 1, 1997 forward are 
inapplicable to the claim.  See VAOPGCPREC 40-97.  

As to the claim for compensation benefits for an above-the-
knee amputation of the right leg pursuant to the criteria 
under 38 U.S.C.A. § 1151, the Board notes that under the law, 
in the context of this issue on appeal, where it is 
determined that there is disability resulting from VA 
treatment, compensation will be payable in the same manner as 
if such disability were service-connected.  38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.358.

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the appellant to produce 
evidence that his claim is well-grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the veteran has failed to meet this burden, the Board 
finds that his claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for an above-the-knee 
amputation of the right leg must be denied as not well-
grounded.  

In the case at hand, there is no medical evidence indicating 
that the veteran's right leg amputation was the result of VA 
hospitalization, medical examination, or treatment.  There 
are no medical opinions in VA or private medical records 
linking the amputation to VA hospitalization, medical 
examination, or treatment.  

The Board finds that the conclusion of the January 1999 VA 
examiner does not constitute competent evidence of a nexus 
between the amputation and VA treatment sufficient to well-
ground the veteran's claim.  

The VA examiner found a link between the amputation and the 
veteran's failure to continue taking his Coumadin; however, 
he did not conclude that VA had failed to provide him with 
such medication.  The examiner only concluded that there 
would be a link between the amputation and VA treatment if VA 
was supposed to have and failed to provide him with the 
medication on discharge in February 1994.  The examiner did 
not conclude that this was what actually happened.  In fact, 
the examiner also indicated that the failure to take the 
Coumadin could also have been due to the veteran's own 
decision not to take the medication.  

The medical evidence indicates that the veteran was 
instructed on discharge from VA treatment in February 1994 to 
continue his pre-admission medications, which included 
Coumadin.  There is no documentation in the VA hospital 
records from January to February 1994 indicating that he was 
out of or running out of medication, did not have adequate 
pre-admission medications or medications on discharge, and/or 
that he was in any way incapacitated or under instructions 
not to continue taking his medications.

It is not shown that VA was withholding any medications 
including Coumadin, that the veteran was financially 
responsible for his medications, or that he was in financial 
or any other difficulties such as to interfere with his 
treatment regimen.  

Of particular importance is the fact that the veteran was to 
follow-up in the General Surgery Silver Spring Clinic in 
three months.  This statement in and of itself is a clear 
reflection of the veteran's clinical status at the time of 
his discharge from VA in February 1994.  In this regard the 
Board notes that the VA attendant examiners were satisfied 
that the veteran did not have to be seen for three months 
because, among other things, he had sufficient medication for 
that specific period of time before he would need to return 
for follow-up examination, and refill of his medications if 
necessary.  

The veteran was under specific instructions to resume his 
pre-admission medications.  He understood this and the 
instruction that he was to return for follow-up examination 
in three months.  The record is totally devoid of any 
clinical entry that the veteran conveyed to the VA examiners 
that he would not have enough medication for the three month 
period prior to his need to return for follow-up examination.  

Instead, the evidence shows that the veteran reported 
elsewhere to a private hospital in May 1994 at which time it 
was reported that he had not been taking any medications 
prior to his admission.  Those records are devoid of any 
complaints on the part of the veteran that he was not taking 
any medications because VA failed to prescribe him any or 
that he had run out of medication.  

To summarize, it was noted in May 1994 that the veteran was 
supposed to have been taking his Coumadin and blood pressure 
medications, but that he had not been taking any medications 
prior to admission in May 1994.  No reason was recorded for 
his not having resumed taking his medications as instructed 
by VA to do so after his inpatient care by VA in January and 
February.  

In general, the VA medical records from January and February 
1994, and the private medical records from the Southmore 
Medical Center do not document that the veteran's 
prescription for Coumadin or other medications was in any way 
inadequate on admission or on discharge.  Nor is there any 
documentation indicating that he needed a refill and/or that 
he would be unable to obtain more of such medication.  

VA records simply document the medications he was taking on 
admission, and the discharge instruction that he resume his 
pre-admission medications.  They do not indicate that the 
VAMC was supposed to or was planning to provide a 
prescription or additional medication and that it failed to 
do so.  Moreover, the records do not show that the veteran 
indicated that he could not continue on his pre-admission 
medications for any reason; it was not shown that he had no 
medications left or that he was running out of them.  The 
clear understanding at the time of discharge was that the 
veteran understood that he was to continue, and that he would 
continue on his medications.  

As the January 1999 VA examiner's opinion did not actually 
conclude that the right leg amputation resulted from VA 
treatment, and the record does not support the proposition 
that the VAMC was supposed to and failed to provide the 
veteran with Coumadin or other pertinent medication, the 
Board finds that the January 1999 VA examiner's conclusion 
does not constitute competent medical evidence of a nexus 
between the right leg amputation and VA treatment, 
hospitalization, or medical examination sufficient to render 
his claim plausible, and therefore well-grounded.  

In other words, the medical evidence does not sufficiently 
provide support to the January 1999 VA medical opinion that 
would allow for deducing a nexus between the right leg 
amputation and the treatment provided at the Houston VAMC in 
January and February 1994.  See Mattern v. West, 12 Vet. 
App. 222, 228-229 (1999).  

The veteran has contended that his amputation of the right 
leg was the result of VA treatment.  He specifically claimed 
that VA failed to prescribe or provide him with medications 
that would have prevented his right leg from having to be 
amputated.  

The Board notes that, generally speaking, lay persons are not 
competent to offer evidence that requires medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's right leg amputation is related to VA 
hospitalization, medical or surgical treatment, or 
examinations.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

In the instant case, the issue of whether the VA 
hospitalization, medical or surgical treatment, or 
examinations cause or contributed to the amputation of the 
veteran's right leg requires competent medical evidence.  In 
the absence of competent medical evidence linking the 
veteran's right leg amputation to VA hospitalization, medical 
or surgical treatment, or examinations, the Board must deny 
the veteran's claim as not well-grounded.

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well-grounded claim, 
and the veteran has not indicated the existence of any 
evidence that has not already been obtained that would well 
ground his claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd 
sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

The Board finds that the RO was not under a duty to assist 
the veteran in developing facts pertinent to his claim for 
compensation for headaches pursuant to the provisions of 
38 U.S.C.A. § 1151 prior to the submission of a well-grounded 
claim.  Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 
1997).

As the veteran's claim for entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 for an above-the-knee 
amputation of the right leg is not well-grounded, the 
doctrine of reasonable doubt is not applicable to his case.  

Although the Board considered and denied the veteran's claim 
on a ground different from that of the RO, which apparently 
denied the claim on the merits, the veteran has not been 
prejudiced by the decision.  In assuming that the claim was 
well grounded, the RO accorded the veteran greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).


ORDER

The veteran, not having submitted a well-grounded claim of 
entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for an above-the-knee amputation of the 
right leg, the appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

